UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6232


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SHAWN KEITH HARRIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:02-cr-00005-RLV-4)


Submitted:   September 17, 2012           Decided:   October 2, 2012


Before DIAZ, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shawn Keith Harris, Appellant Pro Se.        Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Shawn Keith Harris appeals the district court’s order

denying relief under 18 U.S.C. § 3582(c)(2) (2006).                   We have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                 United

States   v.    Harris,   No.   5:02-cr-00005-RLV-4      (W.D.N.C.    Jan.   24,

2012).     We deny the motion for transcript at the government's

expense and we dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the    materials

before   the    court    and   argument   would   not   aid   the   decisional

process.



                                                                      AFFIRMED




                                      2